UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6736



GLENN CALVIN LAWHORN, JR.,

                                           Petitioner - Appellant,

          versus


LONNIE SAUNDERS, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-317-7)


Submitted:   September 9, 1999        Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Calvin Lawhorn, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenn Calvin Lawhorn, Jr., seeks to appeal the district

court’s order dismissing without prejudice his petition filed under

28 U.S.C.A. § 2254 (West 1994 & Supp. 1999).   Lawhorn’s petition is

successive.   Because Lawhorn failed to file a motion for authori-

zation to file a successive petition pursuant to 28 U.S.C.A. §

2244(b)(3)(A) (West Supp. 1999), we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Lawhorn v. Saunders, CA-99-317-7 (W.D.Va. May 6, 1999).

We dispense with oral argument because the facts and legal con-

tentions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2